DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The independent claim(s) recite(s) a mental concept/ organizing human activity as it pertains to encrypting and storing data. This judicial exception is not integrated into a practical application because the limitations are drawn to generic computer components (processor, memory, etc.) performing generic computer functions of receiving, storing, and displaying information, which are not significantly more than the abstract idea.  That is, other than generic computer components recited, nothing in the claim elements preclude the steps from practically being performed in the mind, as it’s analogous to record keeping.  The mere nominal recitation of generic computer components does not take the claim out of the mental process grouping. 
There is no improvement to a computer or technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the transmitting step is merely post solution activity that is insignificant, and while the transmitting can help with security, and it does not transform the abstract idea.  The additional elements of the device and user interface are merely generic limitations to apply the exception using generic computer components that does not integrate it into a practical application as it does not impose any meaningful limitations on the practicing the abstract idea.
The Examiner maintains that using a key to encrypt is not a specific method.  In order to not be perceived as mental steps, a claim to a specific data encryption method for computer communication should involve a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)) MPEP 2106.04a2.  A key to encrypt is not a specific encryption scheme of several steps as recited above and thus the encryption can fall under mental steps/ math.  The processor and memory and display are generic components so not significantly more.  
Additionally, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B 
The dependent claims are rejected for similar reasons because they only specify further details of the abstract idea.	
Re the newly added limitations reciting “account” and “healthcare” information, these are merely specifying details of the abstract idea, specifically to the type of data or how it is arranged, which is not a practical application as it merely specifying details of the data.  
Re the newly added limitations of rendering a key in a display, a second client device, and receiving a manual input of the key, the Examiner notes that rendering in a display is merely displaying data which can be seen as routine data gathering or post solution activity.  Receiving a manual input also is routine data gathering as it is just sending and receiving data.  The second device, like the first, is recited at a high level of generality and does not provide a practical application, as such.  
Appropriate correction is requested.
Claims 1-1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the second application causes the first client to receive a non-network manual input of the cryptographic key and claim 10 recites that the first client device receives an out of band transfer of the cryptographic key.  However, the specification teaches (paragraph [0148]) that the key is transferred out of band/non-network to the second client device (not the first) from the first device. There is insufficient support for the first client device to receive the non-network input as the specification teaches its the second device that does the receiving.  There does not appear to be an implicit or explicit teaching in the specification where the first device receives the key in the non-network manual input.  It is possible that it is a mistake in the claim as independent claim 12 properly recites that the second client device receives the key and the Examiner will interpret the claims as the second device receives the out of band/ non-network manual input.  
Appropriate correction is requested. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 10, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US 20150100334) in view of Bloomer (US 20130191640), and further in view of Workman et al. (US 20170281087).
Re claims 1-2, Lin teaches  first client device  (host device 1) with a processor that accesses input medical data from a data store (paragraph [0009]+ and FIG. 2+ which is interpreted to read as ingesting, storing, and accessing input data. ).  Though silent to an application and user interface, it would have been obvious to have an interface and software/ application to allow for the information to be input.  Lin is silent to encrypting the data into an encrypted payload message.
	Bloomer teaches such limitations (paragraph [0017] + of an encrypted medical barcode).
Prior to the effective filing date it would have been obvious to combine the teachings for security of the barcode.
Re the limitations of sending the data messages over a low power WPAN (Bluetooth), the Examiner notes that Bloomer as discussed above teaches a barcode imaging to capturing the barcode (paragraph [0003] by a phone.  It would have been well known and conventional that images can be sent by Bluetooth connection, motivated by desires for backups, to transmit data/images to others. Etc.  The claim does not specify the reasons for such data transfer, and thus the data transfer is known in the art for mobile devices that can share various images and texts over Bluetooth, for example.
Re the limitation that the ingested input data comprises information relating to a healthcare patient, Lin teaches medical information of the patient (abstract+ and paragraph [0046] +) and Bloomer teaches medical information of the patient (paragraph [0003] +).
Re the limitation in the preamble of the intended use of the system, the Examiner notes that intended use is not patentable as the body of the claim full sets forth the limitations of the claimed invention and the preamble merely states an intended use or purpose and do not result in a structural difference between the prior art.  Additionally, the Examiner notes that the prior art is indeed capable of performing the recited limitations based on the recited structure.  Even further, Lin teaches that information is communicated between a patient and provider (paragraph [0047] + of Lin which teaches that the patient can take the information carrier to the medical personnel (healthcare provider) to securely communicate information.  Thus information is communicated between a patient and provider.  Even further, the teachings of Bloomer teach a medical provider reading an encrypted healthcare encoded document of a patient (document 14), wherein different providers have different access to different data (for security) and patients have access to their information (paragraph [0004] and the end of [0005], wherein the document is used to communicate information between the patient and provider. Finally, the type of information is nonfunctional descriptive material, and structures in the prior art are capable of communicating various types of information, wherein the type of information is not functionally related to the substrate and therefore is not patentably distinguishing.
Re the limitation that the first device is “associated” with a patient and second device is associated with a healthcare provider, these does not impose any specific structural limitations on the device and therefore is taught by the prior art which has devices that are capable of being associated as recited.  
Re the limitation “wherein use of the low-power WPAN….” The Examiner notes that this limitations is interpreted as being met via the use of a lower power WPAN. 
Re the limitation of transmitting to a second device, the Examiner notes that FIG. 6 of Lin teaches that the second device can be an electronic device such as an IPAD/ portable electronic device.  Though silent, it would have been obvious to try one of a plurality of known ways to communicate to such a device, including a lower power WPAN, such as Bluetooth or Wifi, in order to provide expected results of wireless communication.  
Re the newly added limitation of user accounts and hardware processors, the Examiner notes that as patient information is sent and the first device is a computing device, it would have been obvious to have accounts to organize/ storage information, and that a computer device has a hardware processor as known in the art.  
Re the newly added limtaitosn that the first cryptographic key is rendered in the display of the first client device, as the first client device performs the encryption, it would have been obvious that it renders or uses the device as part of the encryption process.  Whtehr the key is generated locally or remotely is not germane to the structure of the first device.  Nonetheless, as the information is encrypted in the barcode it would have been obvious that the key either be provided locally or remotely, as one of a set of known solutions to providing a key (either locally or remotely). 
Re the newly added limtaitosn that the second client device is associated with the user account, the Examiner has broadly interpreted associated to mean related to or linked, by function or usage, for example.  The second client device as a phone/ portable device is interpreted to comprises a hardware processor, memory, and display.
Re the newly added limtaitosn that the second application in the second device receives the non-network manual input of the first key that is rendered in the display, Lin/ Bloomer are silent to explicitly teaching such limitations.
Nonetheless, Workman et al. teaches that medical information can be encrypted but a medical profession (second device) can access the encryption key securing the patient data by manual input of the key off a display of the device (sticker).  Though silent to a display for rendering a user interface, the Examiner note that it would have been obvious to use an active display for security, durability, readability, etc.
Prior to the effective filing date, it would have been obvious to combine the teachings in order for the second device to locally import the key without having to access a database or electronic system for example, by having the key displayed on the device itself.  
Re claim 6, as discussed above, input data is encrypted into a barcode and operable to be transmitted over a low power WPAN.  Therefore, when different patients and different medical providers use the system, it would have been obvious to have different data’s and different keys for security of different patients, for example.  The claim does not recite that a single barcode has two different payloads that are accessible by the two different encryption keys.  
Re claim 10, the limitations have been discussed above wherein the key is received off a device itself, thus reducing reliance on external networked systems. 
Re claims 12-13, the limitations have been discussed above re claim 1-2 and 10.
Re claim 17, the limitations have been discussed above re claim 6.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new art above that teaches a key can be read from a device so that the healthcare worker/ doctor can input it.  Though silent to being actively displayed, actively displaying printed information involves only routine skill in the art, such as to provide benefits of ease of reading, resistance to wear, ability to easily change data displayed, etc. and thus provides expected results of sticker/ printed information.
Re the 101 rejection, the Examiner has maintained it above.  Encryption falls under mental steps/ math absent a more specific recitation of encryption.  Transmission of data is insignificant post solution activity. Displaying data is part of the abstract idea and can further be seen as routine data gathering (sending/ receiving/ displaying).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887